Citation Nr: 0943365	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-33 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to 
January 1979 and from February 1991 to July 1991.  The 
Veteran had periods of active duty for training (ACDUTRA) 
from June to October 1981 and for twelve days beginning 
August 24, 1982. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2008.  This matter was 
originally on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.


FINDING OF FACT

The competent medical evidence does not show a diagnosis of a 
chronic bilateral knee disability.


CONCLUSION OF LAW

The Veteran does not have a chronic bilateral knee disability 
that was incurred in or aggravated by active service.   38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Pursuant to the Board's March 2008 Remand, the Appeals 
Management Center (AMC) obtained additional service treatment 
records including treatment recording during the Veteran's 
period of Army Reserve Service in 1991, scheduled a VA 
examination to determine the etiology of any bilateral knee 
disorder, readjudicated the Veteran's claim under provision 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) as discussed in more 
detail below, and issued a supplemental statement of the 
case.  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's March 2008 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in September 2004 and May 
2008 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how 
VA determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The Both letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  In addition, the Veteran responded in 
June 2009 that he had no other information or evidence to 
give VA to substantiate his claim.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Veteran's service treatment records and identified 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in July 2009. 38 
C.F.R. § 3.159(c)(4).  The July 2009 VA examiner addressed 
whether the Veteran has a current chronic knee disability and 
its etiology in conjunction with a review of the claims file 
and physical examination of and interview with the Veteran.  
The July 2009 VA examination report is thorough; thus this 
examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



Service Connection

The Veteran asserts that he is entitled to service connection 
for a bilateral knee disorder. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of chronic knee disability is factually 
shown during service.  The Board concludes it was not.  

During the period from January 1976 to January 1979 the 
Veteran's service treatment records indicate that he 
presented in January 1977 with complaint of constant pain in 
both knees for three weeks with more pain in the right knee 
with no injury.  Physical examination demonstrated no 
limitation of movement, no effusion, no objective findings.  
The Veteran presented in February 1977 with report of no 
relief.  Physical examination demonstrated full range of 
motion, no swelling or crepitus, no effusion.  X-rays were 
normal.  Report of Medical Examination in July 1978 for ETS 
evaluated the Veteran's lower extremities as normal.

The Veteran's application for compensation at separation of 
his first period of active service, received in February 
1979, noted only shoulder and back injuries.  

During the period from June to October 1981, a Report of 
Medical Examination in June 1981 for ACDUTRA evaluated the 
Veteran's lower extremities as normal.  

During the period from February 1991 to July 1991, A Report 
of Medical Examination in July 1991 for demobilization 
evaluated the Veteran's lower extremities as abnormal.  The 
examiner noted tender medial femoral condyle in intracondylar 
groove, bilateral, right greater than left.  Summary of 
Defects and Diagnoses indicated retropatellar pain syndrome. 

Despite the Veteran's complaints of knee pain during his 
active service, the Board cannot conclude a "chronic" knee 
condition was incurred during service.  Treatment for knee 
pain in service cannot be considered treatment for a chronic 
disorder unless there is some indication that a chronic 
disorder exists.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
appellant reports continuity of post-service symptoms, the 
Board finds his allegations to be of limited probative value.  
As the record shows, the Veteran did not complain about knee 
pain at the July 1978 and June 1981 examinations.  In 
addition, there is a gap of more than four years between the 
Veteran's complaints of knee pain in July 1991 and January 
1996 when he presented with complaint of knee pain in which 
he reported that the symptoms increased with certain 
movements.  Further, the Veteran did not complain of knee 
pain at the periodic examination in February 1998.  Thus, in 
light of the normal physical examinations conducted in July 
1978, June 1981, and February 1998 and the lack of any 
relevant history reported between July 1991 and January 1996, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).   

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In May 2004 the Veteran presented to establish primary care.  
The primary care physician noted review of symptoms included 
"some osteoarthritis in knees."  After physical 
examination, the physician diagnosed osteoarthritis knees 
which then continued to be a part of the Veteran's past 
medical history on subsequent VA medical records. 

In November 2004, the Veteran underwent a VA examination.  
After a review of the claims file and physical examination of 
the Veteran, the examiner diagnosed chronic bilateral knee 
strain, subjective, mild decrease in range of motion, normal 
examination, and normal x-rays.

In May 2005, the Veteran presented with complaints of pain 
and swelling of left knee for one week with no trauma.  X-
rays were negative.  Physical examination demonstrated normal 
range of motion, tenderness across midline and posterior 
aspects.  Diagnosis was effusion of knee, no trauma.  

In response to these findings, the VA scheduled another VA 
examination in July 2009 to determine the nature and etiology 
of the Veteran's knee complaints. Physical examination 
demonstrated limitation of flexion of both knees as well as 
pain, fatigability, weakness, and lack of endurance in both 
knees and slight patellofemoral crepitus bilaterally.  No 
soft tissue thickening, no joint effusion on the right but a 
2+ joint effusion on the left.  Peripatellar tenderness and 
anterior patellar tenderness bilaterally.  Patellar alignment 
and tracking was normal bilateral.  Ligament tested was 
actively resisted by the Veteran because of extreme 
hypersensitivity when stressing the knees, the left more so 
than the right.  X-rays were negative, and there was normal 
alignment, no joint space narrowing, and no hypertrophic spur 
formation.  After physical examination of the Veteran and 
review of the claims file, the July 2009 VA examiner 
diagnosed bilateral anterior knee pain.  

The examiner noted that a more specific diagnosis could not 
be made as there was no evidence of osteoarthritis.  The 
examiner noted that simply stating that there is a 
retropatellar pain syndrome meant no more than the fact that 
there were complaints of anterior knee pain.  The examiner 
noted that the Veteran had less range of motion than in 2004 
but that the Veteran's history as given to him and the 
primary care physician the day prior was somewhat at odds 
since it seemed quite unlikely that given the Veteran's 
limitation of motion, he would be able to walk over a mile 
with a dog.  The examiner also stated that the Veteran's 
limited motion did not seem in sync with his job description 
as reported.  The examiner noted that being able to get in 
and out of a small vehicle several times a day doing 
repetitive lifting would not seem to be compatible with the 
physical findings on examination as the extreme subjective 
complaints of the Veteran.  The examiner stated that given 
the fact that the Veteran had bilateral knee pain in 1977 and 
then again in 1991, it would be at least as likely as not 
that the Veteran's current anterior knee pain was related and 
was seen while he was in the military.  The examiner noted 
that the Veteran's current severity of his condition did not 
seem compatible with what he described as his daily work.

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the Veteran 
has a current chronic bilateral knee disability related to 
his military service, it is the responsibility of the Board 
to weigh the evidence and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  Evans v. West, 12 Vet. App. 
22, 30 (1998).  That responsibility is particularly onerous 
where medical opinions diverge.  At the same time, the Board 
is mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the July 
2009 VA examiner's diagnosis of bilateral anterior knee pain 
over other knee diagnoses of record.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  In addition, an examination that does 
not take into account the records of prior medical treatment 
is neither thorough nor fully informed.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

With respect to the diagnosis of osteoarthritis, it is clear 
from the record that the physician, while reviewing symptoms, 
noted the Veteran's report of some osteoarthritis in his 
knees and that the Veteran was using glucosamine/chondroitin.  
As noted above, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore, 8 Vet. App. at 409.  
The Board cannot reject a medical opinion simply because it's 
based on a history supplied by the Veteran.  The critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  The primary care 
provider in May 2004 apparently relied on the Veteran's 
report of osteoarthritis in his knees.  That history, 
however, is not consistent with the normal x-rays of record, 
and therefore, not accurate.  There is no supporting clinical 
evidence of osteoarthritis.  As such, the May 2004 diagnosis 
of osteoarthritis is not competent medical evidence.  Black, 
5 Vet. App. at 180.     

With respect to the diagnosis of retropatellar pain syndrome, 
as noted above, the July 2009 VA examiner explained that 
retro patellar pain syndrome merely reflects the existence of 
anterior knee pain, which as noted above, is a symptom and 
not a disability.  Without a recognized injury or disease 
entity, VA is not authorized to award compensation for 
reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (Service connection is awarded for "a particular 
injury or disease resulting in disability..."); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)  

With respect to the diagnosis of chronic bilateral knee 
strain, the November 2004 VA examiner does not provide a 
clear rationale for the diagnosis.  In addition, the word 
"subjective" after the diagnosis of chronic bilateral knee 
strain merely emphasizes the fact that the November 2004 
examination did not reveal any objective bilateral knee 
findings.  As such, a diagnosis of chronic bilateral knee 
strain is not competent medical evidence.  Black, 5 Vet. App. 
at 180.

After review of the evidence, the Board finds that service 
connection is not warranted for a bilateral knee disorder 
based on the absence of a current chronic disability. 
Although the record includes findings of bilateral knee pain, 
crepitus, and limitation of motion as well as left knee 
effusion, these findings are actually just symptomatology.  

In the absence of competent evidence which suggests that the 
Veteran's bilateral knee pain, crepitus, limitation of 
motion, and left knee effusion constitute a chronic 
disability, the Board has no basis on which to consider them 
as more than medical findings or symptoms.  The Veteran's own 
assertions to the contrary do not constitute competent 
medical evidence in support of his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Absent a showing 
of a current chronic knee disability which is related to 
service, entitlement to service connection for a bilateral 
knee disability must be denied.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


